[Cite as State v. Pal, 2021-Ohio-3706.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                     CASE NO. 2021-A-0007

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

RONALD D. PAL, JR.,
                                                   Trial Court No. 2020 CR 00297
                 Defendant-Appellant.


                                            OPINION

                                      Decided: October 18, 2021
                                         Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Donald Gallick, The Law Office of Donald Gallick LLC, 190 North Union Street, Suite
102, Akron, OH 44304 (For Defendant-Appellant).


MARY JANE TRAPP, P.J.

        {¶1}     Appellant, Ronald D. Pal, Jr. (“Mr. Pal”), appeals from the judgment entries

of the Ashtabula County Court of Common Pleas finding him guilty of robbery and

sentencing him to a prison term of 18 months.

        {¶2}     Mr. Pal’s appellate counsel has filed a motion to withdraw and a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),

asserting that there are no non-frivolous issues for review. After an independent review

of the record pursuant to Anders, we find that the appeal is wholly frivolous. Thus, we
grant counsel’s motion to withdraw and affirm the judgment of the Ashtabula County Court

of Common Pleas.

                             Substantive and Procedural History

           {¶3}   In September 2020, the Ashtabula County Grand Jury indicted Mr. Pal on

two felony counts: robbery, a felony of the third degree, in violation of R.C. 2911.02(A)(3)

and R.C. 2911.02(B) (count one), and theft, a felony of the fifth degree, in violation of R.C.

2913.02(A)(1) and R.C. 2913.02(B)(2) (count two). Mr. Pal was arraigned and pleaded

not guilty to the charges.

           {¶4}   Mr. Pal subsequently entered written and oral pleas of guilty to count one

(robbery). In exchange, the state agreed to dismiss count two (theft) and recommend a

sentence of community control sanctions.

           {¶5}   In December 2020, the trial court held a plea hearing and engaged in a

colloquy with Mr. Pal pursuant to Crim.R. 11(C)(2). As a factual basis, the state indicated

that on June 26 at Walmart in Ashtabula Township, a loss prevention officer confronted

Mr. Pal for suspected shoplifting. When confronted, Mr. Pal shoved the officer out of the

way, fled the store, and left in a vehicle. The sheriff’s department subsequently stopped

the vehicle and found approximately $1,200 worth of stolen merchandise.

           {¶6}   The trial court accepted Mr. Pal’s plea of guilty, found him guilty, and

ordered a presentence investigation and report. The trial court subsequently filed a

judgment entry finding Mr. Pal guilty of count one (robbery) and dismissing count two

(theft).

           {¶7}   In February 2021, the trial court held a sentencing hearing, during which it

heard from counsel and Mr. Pal. The trial court noted that it had reviewed the presentence

                                                2

Case No. 2021-A-0007
report, which indicated Mr. Pal had committed six theft offenses within 12 months; he had

four separate probation officers; and he had previously been banned from all Walmart

and Sam’s Club properties due to previous theft offenses.

       {¶8}   The trial court stated that it had considered the purposes and principles of

felony sentencing as well as the recidivism and seriousness factors. The trial court found

that recidivism appeared likely. The court found that the “more serious” factors overrode

the “less serious” factors because Mr. Pal shoved a security officer.

       {¶9}   While the trial court noted that the state had recommended a sentence of

community control sanctions, it found the situation to constitute a “rare case” in which “a

term of community control would demean the seriousness of the offense and would not

adequately protect the public from future crimes.” However, the trial court considered

that Mr. Pal had accepted responsibility for his offense and had acknowledged his

conduct to justify a lesser sentence than the maximum penalty of 36 months in prison.

       {¶10} Accordingly, the trial court sentenced Mr. Pal to 18 months in prison, with

credit for five days, and court costs. It also notified Mr. Pal that he was subject to three

years of mandatory post-release control.

       {¶11} The trial court subsequently filed a judgment entry memorializing Mr. Pal’s

guilty plea and sentence.

       {¶12} Mr. Pal filed a notice of appeal. His appellate counsel filed a brief pursuant

to Anders, supra, asserting that there were no non-frivolous issues for review and a

motion to withdraw. Appellate counsel also set forth the following potential assignment

of error:



                                             3

Case No. 2021-A-0007
       {¶13} “The trial court abused its discretion in disregarding the agreed

recommendation for community control and imposing a term of eighteen months of

incarceration.”

       {¶14} In Anders, the Supreme Court of the United States held that if appellate

counsel, after a conscientious examination of the record, finds an appeal to be wholly

frivolous, he or she should advise the court and request permission to withdraw. Id. at

744. This request to withdraw must be accompanied by a brief citing anything in the

record that could arguably support an appeal. Id. Further, counsel must furnish his or

her client with a copy of the brief and the request to withdraw and give the client an

opportunity to raise any additional issues. Id. Once these requirements have been met,

the appellate court must review the entire record to determine whether the appeal is

wholly frivolous. Id. If the court finds the appeal wholly frivolous, the court may grant

counsel’s motion to withdraw and proceed to a decision on the merits. Id. If, however,

the court concludes the appeal is not frivolous, it must appoint new counsel for the client.

Id.

       {¶15} This court issued a judgment entry granting Mr. Pal 30 days to file his own

submission if he so chose. Mr. Pal did not file his own submission. Accordingly, we

proceed to conduct an independent review of the record pursuant to Anders.

                                   Standard of Review

       {¶16} A “frivolous” appeal pursuant to Anders is “one that presents issues lacking

in arguable merit.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242,

¶ 8. “An issue lacks arguable merit if, on the facts and law involved, no responsible

contention can be made that it offers a basis for reversal.” Id.

                                             4

Case No. 2021-A-0007
                                    Law and Analysis

       {¶17} As a potential assignment of error, appellate counsel suggests that the trial

court erred in disregarding the parties’ agreed recommended sentence of community

control sanctions and instead imposing a prison sentence of 18 months.

       {¶18} “The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the sentencing

court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or otherwise

modify a sentence * * * or may vacate the sentence and remand the matter to the

sentencing court for resentencing * * * if it clearly and convincingly finds * * * [t]hat the

sentence is * * * contrary to law.” R.C. 2953.08(G)(2)(b).

       {¶19} After an independent examination, we find that no responsible contention

can be made that Mr. Pal’s sentence is clearly and convincingly contrary to law.

       {¶20} This court has recognized that “a court is not bound to accept the

prosecution’s recommended sentence as part of a negotiated plea agreement.” State v.

Mayle, 11th Dist. Ashtabula No. 2002-A-0110, 2004-Ohio-2203, ¶ 4. While Crim.R.

11(C)(2)(a) requires the court to inform a defendant of the “maximum penalty involved”

before accepting the defendant’s plea, the rule “‘does not contemplate that punishment

will be a subject of plea bargaining.’” Id., quoting State v. Mathews, 8 Ohio App.3d 145,

146, 456 N.E.2d 539 (10th Dist.1982). Rather, punishment is “‘a matter either determined

expressly by statute or lying with the sound discretion of the trial court.’” Id., quoting

Mathews at 146.




                                             5

Case No. 2021-A-0007
      {¶21} At the plea hearing, the trial court expressly informed Mr. Pal that it was not

required to follow the state’s recommendation, and it notified him of the potential

sentences it could impose.

      {¶22} At the sentencing hearing, the trial court expressly stated that it considered

the purposes and principles of felony sentencing. See R.C. 2929.11(A) and (B). Although

not required to do so, the trial court made specific findings regarding the seriousness and

recidivism factors and fully articulated its rationale for departing from the state’s

recommendation. See R.C. 2929.12(A)-(E). Finally, the 18-month prison term that the

trial court imposed was well within the permitted statutory range for a felony of the third

degree. See R.C. 2929.14(A)(3)(a) (authorizing a definite prison term of 9, 12, 18, 24,

30, or 36 months).

      {¶23} Accordingly, the potential assignment of error is without merit.

      {¶24} After an independent review of the record, we conclude that the instant

appeal is wholly frivolous. Counsel’s motion to withdraw is granted, and the judgment of

the Ashtabula County Court of Common Pleas is affirmed.


CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                            6

Case No. 2021-A-0007